DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #17/129,066 filed on 21 December 2020 and claim amendments filed on 27 July 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23, 25-32, 34-38, 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2016/0195351 to Burden.
Regarding Claim 21, Burden discloses a system comprising:
a scope configured to focus a target image from an outward scene (figs. 9a-9b, at least paragraph 28) and a display configured to generate a digital 
Regarding Claims 22-23, 25-27, Burden discloses the system of claim 21/22 wherein the firearm comprises magnetic (Hall) sensors (at least paragraphs 26, 39, 40), on a receiver (at least paragraphs 38-40, a magazine well is a part of the receiver) with a processor as claimed (processor is called a signaling element 145, see at least paragraph 39) to report the number of rounds in a magazine (at least paragraph 29).
Regarding Claim 28, Burden discloses a system comprising: 
a scope that focuses a target image from an outward scene and a display configured to generate a digital image (figs. 9a-9b; at least paragraphs 28-29); and 
a firearm having a round counter (at least paragraph 29) comprising a magazine follower having one or more magnets (fig.6b, 180), and 
configured to be inserted into a magazine and multiple magnetic sensors (at least figs 4e-4f), wherein an activated magnetic sensor corresponds to a position of the magazine follower, which correlates with ammunition status, wherein the ammunition status is projected onto the display (at least paragraphs 26, 38-40).
Regarding Claims 29-31, Burden discloses the system of claim 28, wherein the sensors are Hall effect sensors (at least paragraphs 26, 39, 40), wherein the ammunition status indicates number of rounds of ammunition remaining (at least paragraph 29). 
Regarding Claim 32, Burden discloses a method comprising: 
moving a magazine follower with one or more magnets through a magazine (figs. 6a-6b, magnet 180); 
activating a magnetic sensor when the magazine follower is in proximity to said magnetic sensor (at least paragraphs 26, 39, 40); 
determining ammunition status based on position of the magazine follower as indicated by an activated magnetic sensor (at least paragraph 29); 
communicating the ammunition status to a display in a scope (at least paragraphs 28, 42); 
generating an image of the ammunition status using the display (at least paragraph 42); and 
projecting the image onto the display of the scope (at least paragraph 42).
Regarding Claims 34-36, Burden discloses the method of claim 32 wherein the magnetic sensor is a Hall effect sensor (at least paragraphs 26, 39, 40), and wherein the ammunition status indicates a number of rounds of ammunition in the magazine (at least paragraph 29).
Regarding Claim 37, Burden discloses an ammunition count system comprising: 
a round counter configured to track ammunition status of a magazine and to communicate the ammunition status to a scope (figs. 9a-9b) that is configured 
wherein the round counter comprises a magazine follower with one or more magnets (figs. 6a-6b, magnet 180) that generate a magnetic field detectable by at least one magnetic sensor of a plurality of magnetic sensors (at least paragraphs 26, 39, 40).
Regarding Claim 38, Burden discloses the ammunition count system of claim 37, further comprising a processor configured to correlate a position of the magnetic field from the one or more magnets as detected by the at least one magnetic sensor (processor is called a signaling element 145, see at least paragraph 39) with the ammunition status  (at least paragraph 29).
Regarding Claim 40, Burden discloses the ammunition count system of claim 37, wherein the round counter is configured to account for whether the magazine is inserted into a magazine well of a firearm (inherently does so with the placement of the sensing means on the firearm, with no magazine inserted there is no magnet for the sensing means to detect).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24, 33 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0195351 to Burden.
Regarding Claims 24, 33, Burden discloses the system/method of claim 21/32, but fails to specifically disclose wherein the magnetic sensor is in a magazine well.  Burden shows the sensor on the outside of a magazine well (figs. 4e-4f).  However, Burden discloses in at least paragraph 38 that the sensor may be located in other portions of the firearm, and one of ordinary skill would conclude that this may also be placed inside the magazine well as an obvious matter of engineering design choice based on the configuration of the particular firearm and magazine.

Allowable Subject Matter
Claim 39 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998. The examiner can normally be reached M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN COOPER/Primary Examiner, Art Unit 3641